60 F.3d 825NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Kevin Bernard FEASTER, Defendant-Appellant.
No. 94-5601.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 17, 1995.Decided:  July 6, 1995.

James R. Mann, Greenville, SC, for Appellant.  David Calhoun Stephens, Assistant United States Attorney, Greenville, SC, for Appellee.
Before WILKINSON, HAMILTON, and MICHAEL, Circuit Judges.
OPINION
PER CURIAM:


1
Kevin Bernard Feaster appeals his conviction for conspiracy to possess with intent to distribute and to distribute crack cocaine, in violation of 21 U.S.C.A. Sec. 846 (West Supp.1994).  Feaster's attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), asserting that the district court did not comply with Fed.R.Crim.P. 11 and that Feaster's guilty plea accordingly was not knowingly entered.  Despite this assertion, however, Feaster's attorney states that there are no meritorious grounds for appeal.  Feaster has not filed a supplemental brief, although he was advised of his right to do so.  After a complete and independent review of the record, we affirm.


2
The district court fully complied with the requirements of Rule 11.  Feaster was found competent to enter a plea, he was fully advised of the rights he waived by pleading guilty, and he admitted that there was a factual basis for the plea.  The court informed him of the elements of the offense and explained the maximum and minimum penalties to which he was subject.  Further, the court determined that the plea was freely and voluntarily made and that there were no promises, other than the plea agreement, inducing Feaster to plead guilty.  The court explained that it was not necessarily bound to impose a sentence within the range identified by the presentence report;  however, the record reflects that Feaster received the statutory minimum sentence, which was within that range.


3
In accordance with Anders, we have examined the entire record and conclude that there are no meritorious issues for appeal.  We accordingly affirm the conviction and sentence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
We deny the pending motion to withdraw as counsel.  This Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this Court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on the client.

AFFIRMED